THIRD DIVISION
                               BARNES, P. J.,
                           BOGGS and BRANCH, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   August 16, 2016




In the Court of Appeals of Georgia
 A14A2312. BARROW v. MIKELL, COMMISSIONER OF
     DEPARTMENT OF DRIVER SERVICES.

      BRANCH, Judge.

      In Barrow v. Mikell, 331 Ga. App. 547 (782 SE2d 439) (2015), we affirmed the

trial court’s dismissal of Abdou Barrow’s appeal from the cancellation of his driver’s

license by the Georgia Department of Driver Services on the ground that Barrow’s

appeal was untimely. Id. at 550. In Barrow v. Mikell, 298 Ga. 429 (782 SE2d 439)

(2016), the Supreme Court of Georgia reversed this Court and held that Barrow’s

appeal was timely. Id. at 433. On remand, we vacate our earlier decision and adopt

the Supreme Court’s as our own. The trial court’s dismissal of Barrow’s appeal is

reversed.

      Judgment reversed. Barnes, P. J., and Boggs, J., concur.